Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of combining recognition results of captured data that includes different operations done by the first and second recognitions. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “central processing unit” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “central processing unit” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not 
Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea falling in one of the mathematical concepts or mental processes of the combination of the recognition results and there are no additional elements integrated into the abstract idea putting it into a practical application. Therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2016/0379075 A1 similar to JP 2015/0177300 A provided in the IDS] in view of D2 [US 2001/0036316 A1].
Claim 1: An image processing apparatus, comprising: a central processing unit (CPU) configured to: recognize an object based on synthesis of a first recognition result of the object in a first plurality of captured images and a second recognition result of the object in a second plurality of captured images, wherein an imaging operation associated with the first plurality of captured images is different from an imaging operation associated with the second plurality of captured images.  [D1, Figure 2 & [0067 and 0079]] D1 teaches image recognition is performed in a state in which the process of image recognition is divided into two steps. First, in the former process of image, a subject that seems like a detection is determined as a detection candidate. In the first image recognition process, since the low resolution image with the reduced number of pixels is used, it is possible to perform image recognition processing at high speed. In the latter process of image, a detection target subject to be finally detected is determined among detection candidates determined in the first image recognition process. In the second image recognition process, since the high resolution image for which the number of pixels has not been reduced is used, it is possible to perform image recognition with higher accuracy than in the first image recognition process. D1 does not explicitly teach the synthesis of the data used in the recognition, however, the limitations are taught as follows: [D2, [0012-0014 and 0039]] D2 teaches the results of recognition for each rendering object are synthesized and a specific image is recognized. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 with the teaching of D2, wherein the addition of D2 would allow for the recognition results of D1 to be synthesized in order to provide a recognition in an image data. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the recognition results with different imaging operations to be synthesized and utilized for future object recognition. The combination of the prior art documents merely provides the additional step in which previously generated data is utilized to determine a further analysis of images. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 4:  The image processing apparatus according to claim 1, wherein the CPU is further configured to: determine, based on threshold information, that the first recognition result and the second recognition result are to be synthesized; and synthesize the first recognition result and the second recognition result based on the determination. [D2, [0043-0045]] D2 teaches the recognition of the objects of interest and the comparison of the probability of the object being compared to a threshold and the synthesizing of the results of the recognition when determining an object is to be synthesized.

Claim 5:  The image processing apparatus according to claim 4, wherein the threshold information indicates one of:  an allowable range of deviation between a position of the object in the first recognition result and a position of the object in the second recognition result, or an allowable range of a difference between a type of the object in the first recognition result and a type of the object in the second recognition result. [D1, [0055]] D1 teaches an average value of the pixels in the images being considered calculate the feature amount of the subject included in the input images.

Claim 6:  The image processing apparatus according to claim 1, wherein the CPU is further configured to: adjust at least one of the first recognition result or the second recognition result such that the at least one of the first recognition result or the second recognition result is in a synthesizable state; and synthesize the first recognition result and the second recognition result after the adjustment.  [D2, [0044]] D2 teaches the synthetization of the data that has been adjusted.

Claim 11: The image processing apparatus according to claim 1, wherein each of the first plurality of captured images and the second plurality of captured images is acquired from an imaging element. [D1, [0006]] D1 teaches the acquisition of the image data by a camera.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1.  

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 2-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2016/0379075 A1 similar to JP 2015/0177300 A provided in the IDS] in view of D2 [US 2001/0036316 A1] further in view D3 [US 2012/0027304 Al]
Claim 2: The image processing apparatus according to claim 1, wherein the first plurality of captured images are image frames generated in time series, and the imaging operation associated with the first plurality of captured images indicates at least one of a resolution of each captured image of the first plurality of captured images or a rate of each captured image of the first plurality of captured images. [D3, [0028 and 0030]] D2 teaches at least one camera and that camera providing a digital video feed, a video feed consists of frames generated in a time series. Further, a resolution context score is computed and output, Figure 6B. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the method of D1 in view of D2, wherein a two-step process by synthetization, with the method of D3, wherein the images used to recognize would be substituted with the image frames generated in a time series including an output information of at least resolutions. The combination would provide the analysis of the images in the series, rather than a single first and second image. One skilled in the art would have been motivated to modify D1 in this manner in order to analyze a series of images rather than single images to apply recognition processing. Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Claim 3: The image processing apparatus according to claim 2, wherein the CPU is further configured to: execute a recognition process on the first plurality of captured images, wherein the first recognition result of the object is based on the execution of the recognition process, the second recognition result of the object is based on the second plurality of captured images, the first plurality of captured images is output from a first imaging element, and the second plurality of captured images is output from a second imaging element. Claim 3 is rejected for similar reasons as to those described in claim 1 wherein there is a first and second recognition results based upon multiple acquired image data. [D3, [0003]] D3 teaches the attribute based person tracking across multiple cameras. Thus, there are at least 2 imaging elements. 

Claim 7:  The image processing apparatus according to claim 3, wherein the CPU is further configured to execute the recognition process on the first plurality of captured images based on the second recognition result of the object in the second plurality of captured images. [D1, Figure 2 and [0085]] D1 teaches the analysis of the first and second image, and then upon the recognition results, the next step is to go back to the image data and calculate a feature amount prior to applying a classifier..

Claim 8:  The image processing apparatus according to claim 3, further comprising a memory configured to store the first recognition result  , wherein the CPU is further configured to synthesize the stored first recognition result and the second recognition result at a specific time .  [D3, [0040]] D3 teaches the setting of a real time or delayed mode in evaluation of the image data and further teaches the real time evaluation. This is the specific time.

Claim 9:  The image processing apparatus according to claim 3, wherein the CPU is further configured to: set delay information for a time required for execution of the recognition process onPage 5 of 8Application No.: 16/846,537 Preliminary Amendmentthe second plurality of captured images and execute the recognition process on the first plurality of captured images based on the set delay information.  [D3, [0040]] D3 teaches the setting of a real time or delayed mode in evaluation of the image data, thus providing analysis of the image data prior to execution of the additional process.

Claim 10: The image processing apparatus according to claim 1, wherein the first plurality of captured images is acquired from a first imaging element, and the second plurality of captured images is acquired from a second imaging element.  [D3, [0003]] D3 teaches the attribute based person tracking across multiple cameras. Thus, there are at least 2 imaging elements to capture the first and second images. 
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661